The bill in this case was filed by the appellee, Kate F. May, against the appellant, and sought to divest the legal title to certain specifically described lands out of the defendant and invest it in the complainant.
There was a decree, rendered in the case on November 1, 1895. This decree was, at-a former term of this court, reversed and annulled.—May v. Folsom, 113 Ala. 198. The transcript on the present appeal says that a subsequent decree was rendered on May 5, 1900, granting the complainant the relief prayed for. The appeal in the present case was taken on April 16, 1900.
*666On the present appeal,. the 'assignments -of error are predicated upon the decree rendered on November 1, 1895. The court holds that .under these ■circumstances there is nothing to support the .assignments of. error, and that the case, therefore, stands as though no errors had been¡ assigned, and the,.decree of April .5, 1900, must be affirmed.
Opinion by
Tyson, J.